NUMBER 13-20-00005-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                       IN RE JENNIFER GAYLE JANVIER


                        On Petition for Writ of Mandamus.


                                        ORDER
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       Relator Jennifer Gayle Janvier filed a petition for writ of mandamus in the above

cause on January 3, 2020. Through this original proceeding, relator seeks to compel the

trial court to transfer the underlying case to Victoria County, Texas based on mandatory

venue provisions found in the Texas Family Code. See TEX. FAM. CODE ANN. § 155.201.

The Court requests that the real party in interest, Justin Lee Todd, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See

TEX. R. APP. P. 52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                                PER CURIAM

Delivered and filed the
6th day of January, 2020.




                            2